internal_revenue_service index no number release date date cc dom p si - plr-122589-98 x a b d1 year dear this responds to your letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year the shareholders of x are a and b a as x's president represents that it was the intent of x and the shareholders of x for x to be an s_corporation beginning with year its first taxable_year as reflected in the minutes of the organizational meeting of x’s board_of directors and in the form ss-4 application_for employer_identification_number filed by x with the service x and its shareholders timely completed and signed a form_2553 election by a small_business_corporation to be effective for x’s first taxable_year and relied on x’s attorney to timely file the form with the service however x’s attorney failed to file the form sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours assistant to the chief office of the assistant chief_counsel passthroughs and special industries h grace kim branch enclosures copy of this letter copy for sec_6110 purposes
